PER CURIAM.
Rejecting the defendant’s primary contentions on appeal from his convictions of grand theft and the publication of false information, we hold that (a) his proffered instruction on the subject was properly refused because, unlike the situations in Rodriguez v. State, 396 So.2d 798 (Fla. 3d DCA 1981), and Dudley v. State, 405 So.2d 304 (Fla. 4th DCA 1981), on which he relies, there was no evidence that he had an honest belief that he had a right to the property in question and (b) the evidence of another transaction was properly admitted under Section 90.404(2)(a), Florida Statutes (1981)1 to show his “intent ... knowledge ... [and] absence of mistake or accident,” which were all material facts in issue. There is no other reversible error.
Affirmed.

. Similar fact evidence of other crimes, wrongs, or acts is admissible when relevant to prove a material fact in issue, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident, but it is inadmissible when the evidence is relevant solely to prove bad character or propensity.